[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               JANUARY 5, 2007
                              No. 06-12260                    THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                   BIA Nos. A76-976-104 & A95-543-829

MARIA ISABEL RAMOS BOHORQUEZ,
ANGELICA CIFUENTES-RAMOS,
YESSICA CIFUENTES-RAMOS,

                                                                Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (January 5, 2007)

Before ANDERSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Maria Isabel Ramos-Bohorquez and her daughters Angelica Cifuentes-
Ramos and Yessica Cifuentes-Ramos (collectively referred to as “Petitioners”)

petition this Court for review of the Board of Immigration Appeals’s (“BIA”) order

affirming the Immigration Judge’s (“IJ”) denial of asylum, withholding of

removal, and relief under the United Nations Convention Against Torture

(“CAT”), and the BIA’s order denying their motion to reconsider. For the

following reasons, we dismiss the petition in part and deny it in part.

                                   I. Background

      Petitioners, natives and citizens of Colombia, filed an application for

asylum, withholding of removal, and CAT relief alleging that lead petitioner

Ramos-Boherquez had suffered persecution from the Revolutionary Armed Forces

of Columbia (“FARC”) due to her membership in a particular social group and that

she feared for her safety if she returned to Columbia. The IJ denied Petitioners’

application, and on December 30, 2005, the BIA affirmed the IJ’s denial. On

January 28, 2006, Petitioners filed a motion for reconsideration, and the BIA

denied the motion on March 16, 2006. On April 14, 2006, Petitioners filed the

instant petition for review with this Court. In response, the Government argues

that we lack jurisdiction to consider arguments challenging the BIA’s affirmance

of the IJ’s decision and that Petitioners have abandoned their claims regarding the

BIA’s denial of the motion for reconsideration.

                                   II. Discussion
                                           2
      We review de novo whether we have subject matter jurisdiction. Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). An IJ’s order of removal becomes

final when it is affirmed by the BIA. See 8 C.F.R. § 1241.1(a) (providing that an

order of removal becomes final upon dismissal of an appeal by the BIA).

Although we ordinarily have jurisdiction to review final orders of removal, by

statute, a petitioner must file a petition for review within 30 days of the issuance of

the final order. See 8 U.S.C. § 1252(b)(1). This statutory limit for filing a petition

for review is “mandatory and jurisdictional,” and is not subject to equitable tolling.

Dakane v. U.S. Attorney Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (quoting

Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 1549, 131 L.Ed.2d 465 (1995)).

And filing a motion to reconsider does not suspend the finality of the order and

does not toll the 30-day limitations period. Stone, 514 U.S. at 394-95, 115 S.Ct. at

1543-44.

      Here, Petitioners filed the instant petition for review on April 14,

2006—more than 30 days after the BIA’s December 30, 2005 order affirming the

IJ’s denial of relief. Therefore, Petitioners failed to file a timely petition for review

of the December 30, 2005 order, and we have no jurisdiction to consider the merits

of that decision. Accordingly, to the extent that the arguments pertain to that order,

we dismiss the petition.

      We do, however, have jurisdiction to review the BIA’s March 16, 2006
                                            3
order denying Petitioners’ motion to reconsider, as their petition for review is

timely regarding that order. See id. But Petitioners raise no arguments concerning

that order in their initial brief before this Court. By failing to argue this issue in

their brief, they are deemed to have abandoned it. See Sepulveda v. U.S. Attorney

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam) (holding that where a

party fails to offer argument on an issue, that issue is abandoned). Accordingly,

we deny their petition for review with regard to the motion to reconsider.



                                    III. Conclusion

         For the foregoing reasons, we DISMISS the petition as to the BIA’s

December 30, 2005 order and DENY the petition as to the BIA’s March 16, 2006

order.




                                            4